KERNER, Circuit Judge
(dissenting).
I am of the opinion that under §§ 925(e) and 942(f) and (g) of the Act, the apartment became subject to control when it was offered for rent on December 18, 1946, and that everything that was done by the parties thereafter was a part of the rental transaction. Hence, the exaction of $1,500 for the furniture constituted a bonus in addition to the $45 a month established as the maximum rental by subsequent registration. The cause should be reversed and remanded for a new trial in accordance , with our ruling in Small v. Schultz, supra.